Citation Nr: 0111437	
Decision Date: 04/19/01    Archive Date: 04/24/01

DOCKET NO.  99-24 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Evaluation of neurotoxic central and peripheral nervous 
system deficit, currently evaluated as 10 percent disabling.  

2.  Entitlement to service connection for gastroesophageal 
reflux disorder (gastritis, duodenitis, gastric ulcers), as 
due to undiagnosed illness.  

3.  Entitlement to service connection for chronic fatigue 
syndrome, as due to undiagnosed illness.  

4.  Entitlement to service connection for skin eruption, skin 
rashes, as due to undiagnosed illness.  

5.  Entitlement to service connection for infectious 
disorders, as due to undiagnosed illness.  

6.  Entitlement to service connection for inflammation cyst 
symptoms, as due to undiagnosed illness.  

7.  Entitlement to service connection for focal and chronic 
inflammation, as due to undiagnosed illness.  

8.  Entitlement to service connection for low grade fever, as 
due to undiagnosed illness.  

9.  Entitlement to service connection for memory loss, as due 
to undiagnosed illness.  

10.  Entitlement to service connection for abdominal pain 
with passage of blood and mucus, as due to undiagnosed 
illness.  

11.  Entitlement to service connection for immune system 
disorder, as due to undiagnosed illness.  

12.  Entitlement to service connection for candidiasis, as 
due to undiagnosed illness.  

13.  Entitlement to service connection for lymphadenopathy, 
as due to undiagnosed illness.  

14.  Entitlement to service connection for enlarged lymph 
nodes, as due to undiagnosed illness.  

15.  Entitlement to service connection for night sweats, as 
due to undiagnosed illness.  

16.  Entitlement to service connection for leg cramps, as due 
to undiagnosed illness.  

17.  Entitlement to service connection for fungal infections, 
as due to undiagnosed illness.  

18.  Entitlement to service connection for villotubular 
adenoma, as due to undiagnosed illness.  

19.  Entitlement to service connection for hyperplastic 
polyp, as due to undiagnosed illness.  

20.  Entitlement to service connection for back pain, as due 
to undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from November 1955 to 
January 1959, from August 1961 to August 1965, and from 
December 1990 to April 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

In January 2001, a hearing was held before Constance B. 
Tobias, who is the Board member making this decision and who 
was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102(b) (West Supp. 2000).  The 
issues were explained fully and the submission of additional 
evidence was suggested.  Cf. 38 C.F.R. § 3.103(c)(2) (2000).  

In August 1991, the veteran was investigated for a suspicious 
prostate.  The doctor noted that there was a little bit of 
induration but no real nodule on the left side.  The doctor 
did a biopsy and informed the veteran that it showed focal 
atypia.  That is, the focal atypia is part of the veteran's 
prostate condition and not a separate issue.  An August 1998 
report referred to a negative biopsy.  On the January 2001 
Travel Board Hearing and in a subsequent writing, later in 
January 2001, the veteran withdrew the prostate issue.  Also 
in his January 2001 letter following the Travel Board 
Hearing, the veteran withdrew in writing the issues 
pertaining to benign nevi of the back, seborrheic keratosis 
of the back, and over-inflated lungs with pulmonary 
emphysema.  38 C.F.R. § 20.204 (2000).  


REMAND

The veteran has moved.  The address correction from the 
Postal Service is in the claims folder.  The file should be 
forwarded to the appropriate RO.  

In a letter dated in February 1999, a physician from the 
University of Texas reported that the veteran had been 
extensively tested and it had been determined that he had a 
mild, though troublesome, neurotoxic damage to his lower 
brain, brain stem and spinal cord.  Beside nystagmus, the 
doctor only generalized as to the nature and extent of the 
resultant impairment.  To properly rate the disability, VA 
needs to determine what functions are impaired and to what 
extent.  The February 1999 letter indicated that the veteran 
had been the subject of extensive evaluation.  The reports of 
these studies, as they relate to the veteran, should be 
obtained and considered.  

Also, at his January 2001 Travel Board Hearing, the veteran 
asserted that various manifestations were part of his 
service-connected undiagnosed illness disability.  The 
manifestations of an undiagnosed illness must be objective 
manifestations.  38 C.F.R. § 3.317(a)(2) (2000).  Such 
objective manifestations may be confirmed by lay or medical 
evidence.  However, whether manifestations are part of the 
disability for which service connection has already been 
granted, or are part of another disability raises a medical 
question requiring input from a physician.  See Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  

Further, to properly rate the neurologic undiagnosed illness, 
the veteran should be afforded a VA neurologic examination.  

On April 28, 1998, the VA Undersecretary for Health issued 
Guidelines for Disability Examinations in Gulf War Veterans, 
IL 10-98-010.  This provided a new protocol for examination 
of Gulf War veterans.  Under the new protocol, a physician 
will review the veteran's symptoms and determine if those 
symptoms are associated with a diagnosed illness or 
specifically state if the veteran has a symptom as the result 
of an undiagnosed illness.  The veteran was examined in April 
1999; however, the examiner did not make a determination as 
to many of the veteran's claimed symptoms.  A VA medical 
examiner should address the claimed symptoms at issue in this 
case and express an opinion as to whether symptoms are 
associated with a diagnosed illness or specifically state if 
they are symptoms of an undiagnosed illness.  The diagnosis 
of possible gastroesophageal reflux disorder on the April 
1999 VA examination should be resolved.  

The veteran's claims of service connection were denied on the 
basis that they were not well grounded.  There has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  

Accordingly, this case is REMANDED for the following:

1.  The RO should review the veteran's 
change of address and insure that the 
proper RO has the claims folder.  

2. In the manner prescribed by VCAA and 
associated regulations and internal 
guidance, the RO should obtain the records 
pertaining to the veteran from the 
University of Texas, Southwestern Medical 
Center.  

3.  The veteran should be accorded a VA 
neurologic examination.  The claims 
folder, including a copy of this Remand, 
must be made available to and be reviewed 
by the examiner.  All necessary tests 
should be conducted and the examiner 
should review the results of any testing 
prior to completion of the report.  The 
examiner should describe the current 
manifestations of the service-connected 
neurotoxic central and peripheral nervous 
system deficit, both as to organs involved 
and as to extent of impairment.  All 
limitations should be described in 
accordance with the applicable rating 
criteria.  

4.  The veteran should be given a VA 
gastrointestinal examination.  The claims 
folder, including a copy of this Remand, 
must be made available to and be reviewed 
by the examiner.  All necessary tests 
should be conducted and the examiner 
should review the results of any testing 
prior to completion of the report.  It 
should be determined whether the veteran 
has gastroesophageal reflux disorder  or 
other diagnosable gastrointestinal 
disability.  The examiner should consider 
the veteran's reports of abdominal pain 
with passage of blood and mucus and 
determine if he has an undiagnosed 
gastrointestinal illness.  If he has an 
undiagnosed gastrointestinal illness, the 
manifestations should be described fully.   

5.  The veteran should be given an 
examination in accordance with the 
protocol provided by the Guidelines for 
Disability Examinations in Gulf War 
Veterans, IL 10-98-010.  The examining 
physician should express an opinion as to 
whether the veteran's symptoms are 
associated with a diagnosed illness, or 
specifically state if the veteran has a 
symptom as the result of an undiagnosed 
illness.  The extent of the symptoms 
should be described sufficiently to 
determine if the disability is 10 percent 
disabling.  The examiner should 
specifically address the following claimed 
disabilities:  

a.  Chronic fatigue syndrome, as due to 
undiagnosed illness.  

b.  Skin eruption and skin rashes, as due 
to undiagnosed illness.  

c.  Infectious disorders, as due to 
undiagnosed illness.  

d.  Inflammation cyst symptoms, as due to 
undiagnosed illness.  

e.  Focal and chronic inflammation, as due 
to undiagnosed illness.  

f.  Low grade fever, as due to undiagnosed 
illness.  

g.  Memory loss, as due to undiagnosed 
illness.  

h.  Immune system disorder, as due to 
undiagnosed illness.  

i.  Candidiasis, as due to undiagnosed 
illness.  

j.  Lymphadenopathy, as due to undiagnosed 
illness.  

k.  Enlarged lymph nodes, as due to 
undiagnosed illness.  

l.  Night sweats, as due to undiagnosed 
illness.  

m.  Leg cramps, as due to undiagnosed 
illness.  

n.  Fungal infections, as due to 
undiagnosed illness.  

o.  Villotubular adenoma, as due to 
undiagnosed illness.  

p.  Hyperplastic polyp, as due to 
undiagnosed illness.  

q.  Back pain, as due to undiagnosed 
illness.  

6.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

7. Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

Claimant responsibility
VCAA requires VA to make reasonable 
efforts to assist the claimant in 
obtaining evidence necessary to 
substantiate the claim.  VCAA, to be 
codified at 38 U.S.C. § 5103A(a).  
However, it is ultimately the claimant's 
responsibility to present and support a 
claim for benefits.  VCAA, to be codified 
at 38 U.S.C. § 5107(a).  If the claimant 
can obtain or generate evidence in 
support of the claim, he must submit it 
to the RO.  If the claimant knows of 
evidence which the RO could reasonably 
obtain or generate in support of the 
claim, he must notify the RO and request 
assistance in obtaining the evidence.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


